DETAILED ACTION
	This is in response to the amendment filed on March 15th 2022.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/15/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objection has been withdrawn. 

Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.  Applicant calls attention to the phrase “utilizing the plurality of IoT enabled devices” (pg. 9) but then seems to argue Deluca is deficient because it does not teach “identifying… a notification”.  This is not persuasive.  Applicant provides very little reasoning to support this claim other than merely stating Deluca receives notifications.  Deluca teaches that upon receiving a notification, it is analyzed (paragraph 47).  This is equivalent to identifying as recited by the claims (note: Deluca specifically provides an example of providing notifications from Twitter to a smart watch – see paragraph 43, this clearly shows Deluca teaches identifying notifications since it can determine what application the notification corresponds to). The result of this analysis is what allows Deluca to perform the selective notification (see Fig. 2).  Deluca teaches this provides many advantages (paragraphs 68-69).  Since the analyzing step of Deluca involves identifying, applicant’s arguments that Deluca does not teach “identifying a notification” are not persuasive.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. US 2019/0082416 A1.

Regarding claim 1, DeLuca discloses:
capturing, by one or more processors, a respective activity pattern (maintain historical device usage and determine “pattern” of behavior – see paragraph 22) of each of a plurality of internet of things (IoT) enabled devices of a user (user has plurality of devices – abstract, paragraph 20); 
determining, by one or more processors, an active device of the user from the plurality of IoT enabled devices based at least in part on an activity pattern of the active device (monitor device activity to determine “active” device – paragraphs 27, 62, Fig. 2); 
identifying, by one or more processors, a notification for distribution to the user, utilizing the plurality of IoT enabled devices (receive notification - paragraph 47); 
[preventing] delivery of the notification to non-active devices of the plurality of IoT enabled devices (paragraph 38); and 
transmitting, by one or more processors, the notification to the active device of the user (send notification to active device – see paragraphs 36-38, 62 and 66, Fig. 2).

DeLuca does not explicitly disclose “intercepting” notifications, rather it simply teaches that notifications are not sent to devices that are not active (paragraph 38).  However, it is well-known in the art to “intercept” messages.  In fact, the inherent design of a packet-switched network “intercepts” messages when sending packets over a network because they must traverse intermediate devices (i.e. routers, switches, gateways, etc.) where they are “intercepted”.  So it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca to “intercept” notification messages.  This is merely the combination of a known technique according to its established function in order to yield a predictable result.

Regarding claim 4, DeLuca discloses:
detecting, by one or more processors, a user interaction with a first loT enabled device of the plurality of IoT enabled devices, wherein the user interaction is with a user interface of the first IoT enabled device (user using app on device via interface – paragraphs 36-38);
comparing, by one or more processors, an activity pattern of the first loT enabled device with respective activity patterns of the plurality of IoT enabled devices (paragraphs 22, 36-38, Fig. 2);
determining, by one or more processors, the user is currently utilizing the first IoT enabled device based at least in part on comparing respective activity patterns (paragraphs 36-38, Fig. 2); and
marking, by one or more processors, the first IoT enabled device as a primary pathway for delivery of a notification (deliver to best active device, Fig. 2).

Regarding claim 5, DeLuca discloses detecting that the notification is generated (receive notification event – paragraphs 24, 47, 61), extracting, a source of the notification (determine source – e.g. “twitter” – see paragraph 43; also see paragraphs 73,75 which further discuss notification sources/types); and
extracting,  a type of notification (determine notification type – paragraphs 31, 77).

Regarding claim 7, Deluca discloses identifying a user-assigned rank of one or more IoT devices (devices have user assigned levels of priority – paragraph 22), comparing the user assigned rank of the one or more IoT devices, and delivering the notification to the one or more IoT devices (evaluate and deliver notification – Fig. 2, paragraphs 44-48).

Regarding claims 8, 11-12 and 17, they correspond to claims 1, 3-4 and 7 respectively.  Therefore, they are rejected for the same reasons. 

Regarding claim 15, DeLuca teaches system for performing the method (paragraph 68, Fig. 3), thus the claim is rejected for the same reasons as claim 1.

Regarding claims 18-19, they correspond to claim 3-4 so they are rejected for the same reasons.

Claims 2-3, 6, 9-10, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Chu et al. US 2020/0387411 A1.

Regarding claim 2, DeLuca discloses cancelling, delivery of the notification to the non-active devices of the plurality of IoT enabled devices (notifications are not delivered to non-active devices – see paragraph 38; this is equivalent to cancelling delivery).
DeLuca does not explicitly disclose determining, that the user acknowledges the notification but this is taught by Chu as monitoring user action to a notification (paragraph 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca to evaluate user response as taught by Chu for the purpose of improving a notification system.  Chu teaches that some notifications require feedback and so it is important to monitor user interaction with the notification (see paragraph 156, Fig. 6).

Regarding claim 3, DeLuca does not explicitly disclose determining, that the notification is not acknowledged by the user; and transmitting, the notification to the non-active devices of the plurality of IoT device.  Chu discloses transmitting a second notification in response to no user action – see paragraphs 9 and 136, Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeLuca to evaluate user response as taught by Chu for the purpose of improving a notification system.  Chu teaches that some notifications require feedback and so it is important to monitor user interaction with the notification (see paragraph 156, Fig. 6).

	Regarding claims 9-10 and 16-17, they correspond to claims 2-3 so they are rejected for the same reasons.

Regarding claims 6, 13 and 20, DeLuca the plurality of IoT devices, wherein the event corresponds to the notification (plurality of devices and event corresponds to notification – paragraph 20).
Deluca does not explicitly disclose the instructions to intercept further comprise: hooking an event; and delaying delivering of an alert corresponding to the event to the non-active devices of the plurality of devices for a defined timeframe.  This is taught by Chu which discloses using hooks and delaying delivery of notifications (Figs. 4-5).
It would have been obvious before the effective filing date of the claimed invention to modify DeLuca with the hook and delay taught by Chu for the purpose of managing notifications.  Chu suggests the hook enables the notification to be presented (paragraphs 127-129) and the delay provides flexibility to control the priority of notifications (paragraph 131).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. US 2018/0026920 A1 discloses a notification scheduling system that identifies notifications to determine notification context (abstract).
Wilmunder US 2020/0154448 A1 discloses a smart IoT device notification system (abstract) including avoiding duplicate notifications (paragraph 298).
Sharma et al. US 2015/0134761 A1 discloses routing notifications in an IoT environment (abstract).
Kunjithapatham et al. US 2014/0057606 A1 discloses a customizable notification system (abstract, paragraph 12, Fig. 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975